DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejection withdrawn

The outstanding rejections of Claims 1 and 14 under 35 U.S.C. 112(b) or 
pre-AIA  35 U.S.C. 112, second paragraph are withdrawn in light of Applicant's amendment to the Claims 1 and 14 filed on 05/28/2021.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-14 are allowed.
The invention is directed to a method and apparatus for transmitting a wake-up packet using an HE PPDU in a wireless LAN system. Each of the independent claims 1 and 14 contains the following underlined features that, when combined with other features in the claims, conventional techniques of record in the art failed to anticipate or render obvious at the time when instant invention was made.
Regarding claim 1, A method of transmitting a wake-up frame in a first wireless LAN system and a second wireless LAN system, the method comprising: generating, by a transmitting device, a physical layer protocol data unit (PPDU) to which the first wireless LAN system is applied; and transmitting, by the transmitting device, a wake-up frame to which the second wireless LAN system is applied through the PPDU, wherein the PPDU is transmitted through a first frequency band, the PPDU comprises a signal the signal field includes information on that the data frame is transmitted in at least one radio unit (RU), the at least one radio unit is any radio unit except for three 26-RUs positioned at a center of the first frequency band, the 26-RUs representing the RU with 26 number of tones, the wake-up frame is transmitted through a 4 MHz band positioned at a center of the three 26-RUs, a coefficient is inserted into first subcarriers configuring the 4 MHz band, and an on-off keying (OOK) method is applied to the wake-up frame, and the wake-up frame is configured with an on signal and an off signal.
	Regarding claim 14, A transmitting device transmitting a wake-up frame in a first wireless LAN system and a second wireless LAN system, the transmitting device comprising: a transceiver that transmits or receives a radio signal; and a processor configured to control the transceiver, wherein the processor is configured to: generate a physical layer protocol data unit (PPDU) to which the first wireless LAN system is applied; and transmit a wake-up frame to which the second wireless LAN system is applied through the PPDU, wherein the PPDU is transmitted through a first frequency band, the PPDU comprises a signal field and a data frame, the signal field includes information on that the data frame is transmitted in at least one radio unit (RU), the at least one radio unit is any radio unit except for three 26-RUs positioned at a center of the first frequency band, the 26-RUs representing the RU with 26 number of tones, the wake-up frame is transmitted through a 4 MHz band positioned at a center of the three 26-RUs, a coefficient is inserted into first subcarriers configuring the 4 MHz band, and 6 Attorney Docket No. 2101-71926an on-off keying (OOK) method is applied to the wake-up frame, and the wake- up frame is configured with an on signal and an off signal.

	The closet prior art Azizi et al. (US 2018/0183905 A1) discloses a wireless communication device, system and method for constructing of low-power wake-up packet for waking up a wireless local-area network device with low-power wake-up receiver.
Claims 2-13 are allowed since they depend on the claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SYED M BOKHARI/Examiner, Art Unit 2473                                                                                                                                                                                                        6/2/2021
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473